Citation Nr: 0511610	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for residuals of a Mallory-Weiss tear of the esophagus, 
claimed due to VA medical treatment in February 2000.


WITNESSES AT HEARING ON APPEAL

Guardian and veteran's two sisters


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty in the United States Army 
from August 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
entitlement to benefits under the provisions of 38 U.S.C. § 
1151 for residuals of a Mallory-Weiss tear of the esophagus, 
claimed as due to VA medical treatment in February 2000.


FINDING OF FACT


A preponderance of the evidence is against the conclusion 
that the proximate cause of the veteran's residuals of a 
Mallory-Weiss tear of the esophagus was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.


CONCLUSION OF LAW


The payment of benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of a Mallory-Weiss tear of the esophagus 
is not warranted.  38 U.S.C.A. § 1151 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."


To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated December 2001, the RO 
informed the appellant of the elements necessary to 
substantiate her claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The December 2001 letter informed the 
appellant that the VA would make reasonable efforts to obtain 
medical records, employment records or records from other 
Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The December 2001 letter requested that the 
appellant fill out the Forms 21-4142 authorization and 
consent to release information forms to assist the VA in 
obtaining any medical records.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The December 2001 letter requested that 
the appellant provide any additional information or evidence 
that she wished the VA to obtain.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The pertinent evidence of record included progress reports 
from the veteran's admission to the VAMC Chillicothe in 
February and March 2000.  The veteran was admitted on 
February 23, 2000 with chest pains.  A consultation note 
dated March 2, 2000 indicated that approximately 3 hours 
after being admitted, the veteran developed ventricular 
tachycardia and ventricular fibrillation and a code blue was 
called.  He was intubated and was given Activase (TPA).  He 
remained comatose after the code blue and was transferred to 
the intensive care unit (ICU) for intensive cardiac 
monitoring and management.  He was extubated on February 28, 
2000.  He was evaluated by a neurologist with the impression 
of cerebral hypoxia following the code blue.  

The veteran was subsequently admitted to the M.C.M.C. on 
March 5, 2000.  The historical summary stated that the 
veteran was a 45 year old male who was diagnosed with an 
UPPER GI bleed after receiving TPA and Coumadin at the VAMC 
Chillicothe.  The veteran was originally admitted to the VAMC 
Chillicothe with an acute anterior myocardial infarction on 
February 23, 2000 and treated with TPA and Heparin with a 
subsequent central nervous system insult and experienced 
anoxic encephalopathy during a code.  Thus, he was started on 
Coumadin on March 3, 2000 and was on advanced cardio-
pulmonary life support.  He was later weaned off the 
ventilators successfully.  The summary of the progress note 
stated that the veteran had a possible gastrointestinal 
bleed, and that he may need an upper endoscopy.

On March 8, 2000 a M.C.M.C. endoscopic report indicated the 
veteran's preoperative diagnosis was an aggressive upper GI 
bleed.  During the procedure, a dual-channel therapeutic 
endoscope was inserted.  Down the gastroesophageal junction, 
a fresh, red blood clot was found.  This was the only site of 
bleeding and there were no esophageal varices.  There was a 
mild hiatal hernia and the stomach appeared normal 
throughout.  The distal esophagus was flushed clear with 
water and the blood clots suctioned away to reveal a bleeding 
ulceration that was deemed a possible Mallory-Weiss tear.  
The veteran tolerated the procedure well and there were no 
obvious complications.  The postoperative diagnosis was an 
esophageal ulcer, injected with 1:10, 000 epinephrine to 
induce hemostasis.

A diagnostic radiology report dated March 15, 2000 indicated 
that the veteran was given barium-impregnated applesauce that 
he was able to swallow without aspiration.  First thin liquid 
and then thick liquid barium was administered.  With each 
swallow, there was aspiration into the laryngeal vestibule 
down to the level of the cords.  This was eventually cleared 
with a delayed cough reflex.  The examiner concluded that the 
veteran aspirated liquid barium.

The M.C.M.C. discharge summary was dated from March 5, 2000 
to March 21, 2000.  The report summarized the information 
stated above.

The VAMC Chillocothe discharge summary diagnosis dated June 
15, 2000 to August 2, 2000 indicated that the veteran was 
unable to cooperate with the interview because of his 
cognitive deficits.  He was not oriented to time or place.  
His mood was euthymic with a blunted affect.  His memory was 
impaired.  Vocal testing of memory was not possible as the 
veteran could not cooperate, but his remote memory was mildly 
impaired with severe impairment of immediate and recall 
memory and recent memory showing severe impairment.  He 
denied any audio or visual hallucinosis.  He was not suicidal 
or homicidal at this time and no delusions were elicited.  
The veteran was considered incompetent for VA purposes.  The 
mulitaxial assessment was as follows:

Axis I:	Dementia secondary to anoxic brain injury; 
history of alcohol dependence; history of 
cocaine dependence
Axis II:	No diagnosis
Axis III:	History of anoxic brain injury; history of 
myocardial infarction; history of coronary 
artery disease, status post percutaneous 
transluminal coronary angioplasty; 
bradycardia; bladder incontinence; bowel 
incontinence; hypertension; ataxia
Axis IV:	See #2
Axis V:	Global assessment of functioning scale: 
current = 20, past = 35

In June 2001, the veteran submitted to an echocardiogram.  
The examiner concluded that sinus rhythm was noted during the 
study, left ventricular size and systolic function was normal 
with an estimated ejection fraction of about 60 percent, 
right ventricular size and function looked normal, aortic, 
mitral and tricupsic valves looked normal and no pericardial 
effusion was seen.  Doppler studies indicated that color flow 
Doppler study showed normal flow patterns across aortic, 
mitral and tricuspid valves, pulse wave Doppler studies 
showed normal left ventricle compliance and the chest wall 
Doppler study was unremarkable.

A radiology report dated August 2001 from the VAMC 
Chillicothe indicated that the veteran had mild stasis and 
aspiration of the barium seen during fluoroscopic evaluation.  
The veteran was suboptimal for further evaluation.

In April 2003 the veteran underwent a VA examination.  The 
examiner noted that the claims folder had been reviewed.  On 
physical examination the veteran presented as a well-
nourished, well-developed male who appeared restless and 
needed to be redirected by his sister.  The veteran was able 
to say "ah" without difficulty when asked to elevate the 
palate.  The examiner's assessment was (1) history of 
Mallory-Weiss tear of the esophagus without current residuals 
(the veteran was not anemic and had a normal complete blood 
count), (2) history of vocal cord paresis without current 
residuals and (3) dysphagia, not secondary to the Mallory-
Weiss tear.

It was the examiner's opinion that the veteran had minimal 
residual effect of the Mallory-Weiss tear and vocal cord 
paresis.  The esophageal tear and vocal cord paresis were not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or fault, given the veteran's emergent 
nature of his condition.  Furthermore, the veteran was prone 
to have GI bleed secondary to his long history of alcohol 
abuse.  Mallory-Weiss tears are often seen in the esophagus 
of alcoholics.  The veteran suffered a bleed as a result of 
the necessary treatment that he received as a result of his 
myocardial infarction.  

In an addendum, the examiner noted that the veteran failed to 
report for additional testing as he was hospitalized at the 
VAMC Chillicothe for psychiatric issues.

Analysis

Pertinent Law and Regulations

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994), in which the 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-03 (Nov. 19, 2003).

In this case, the appellant filed her § 1151 claim in 
November 2001.  Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied.  See VAOPGCPREC 
40-97 [all Section 1151 claims which were filed after October 
1, 1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Discussion

In essence, the appellant contends that the veteran is 
entitled to compensation under 38 U.S.C. § 1151 for residuals 
of a Mallory-Weiss tear to the esophagus due to VA medical 
treatment in February 2000.  After carefully reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  In other words, there 
is no medical evidence of any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA surgeon who performed the 
intubation in February 2000.

To recapitualate briefly, current law provides that VA 
compensation benefits shall be awarded for additional 
disability caused by VA medical treatment where the proximate 
cause of the disability or death was either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).

The requirements for benefits under § 1151 correspond to 
those enumerated for service connection in Hickson v. West, 
12 Vet. App. 247, 253 (1999): there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

With respect to element (1), as discussed by the Board above, 
there is no medical evidence that the veteran suffers from 
current residuals of a Mallory-Weiss tear.  The VA 
examination conducted in April 2003 stated that although the 
veteran had a history of a Mallory-Weiss tear, he did not 
suffer from current residuals.  The remaining evidence of 
record does not support the contention that the veteran 
suffers from a current disability due to VA treatment.  To 
that extent, the veteran's claim of entitlement to VA 
benefits for residuals of the Mallory-Weiss tear of the 
esophagus under 38 C.F.R. § 1151 fails.

Clinical records following the February 2000 intubation 
procedure indicate that the veteran's condition was worse in 
that he suffered an upper GI bleed as a result of the 
intubation.  However, evidence that the veteran's symptoms 
continued to worsen after the procedure does not alone answer 
the question of whether an increase in disability, if found, 
was "caused by" the procedure itself, or whether this 
represents the natural and expected progress of the 
disability addressed by the procedure.  The United States 
Supreme Court has held that not every "additional disability" 
is compensable: "We do not, of course, intend to cast any 
doubt on the regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural progression, 
occurring after the date of treatment . . . . VA's action is 
not the cause of the disability in those situations."  See 
Brown v. Gardner, 115 S.Ct. 552, 556 n.3 (1994).

Notable in this regard is a comment made by the VA examiner 
in April 2003.  The conclusion of the examination stated that 
the veteran was prone to have a GI bleed secondary to his 
long history of alcohol abuse.

The Board can identify no competent medical evidence which 
purports to show that the veteran suffers from a current 
disability that is the result of VA hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).  

With respect to element (2), the evidence of record does 
demonstrate that the veteran suffered a medical injury during 
VA treatment.  M.C.M.C. records dated March 5, 2000 stated 
that the veteran was diagnosed with an upper GI bleed after 
receiving TPA and Coumadin and the VAMC Chillicothe.  On 
March 8, 2000 an endoscopy was performed and a blood clot was 
discovered from the intubation procedure at the VAMC 
Chillicothe.  To the extent that the Mallory-Weiss tear 
coincided with treatment at a VA facility, the second Hickson 
element is met.

For the sake of completeness, the Board will address element 
(3), evidence of a medical nexus between the veteran's 
alleged residuals of a Mallory-Weiss tear and his VA 
treatment.  The Board itself, although obligated to weigh the 
evidence, cannot exercise its own independent judgment to 
resolve medical question.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only medical evidence pertaining 
to element (3) in this case is the opinion expressed by the 
VA examiner in April 2003.  The examiner stated that after a 
thorough review of the record, the veteran did not suffer any 
current residuals of a Mallory-Weiss tear.  The esophageal 
tear and vocal cord paresis were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault, given the patient's emergent nature of 
his condition.  The veteran suffered a bleed as a result of 
the necessary treatment that he received as a result of his 
myocardial infarction.

Evidence in support of the appellant's claim consisted of lay 
statements provided by the appellant, the veteran's family, 
friends and neighbors.  However, as laypersons without the 
appropriate medical training or experience, neither the 
appellant nor the veteran's friends and neighbors are 
competent to establish, by assertions alone, probative 
evidence in support of the claim.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

In short, the Board finds that the probative medical evidence 
of record is against any relationship between the alleged 
residuals of a Mallory-Weiss tear and VA treatment.  Element 
(3) of Hickson has not been satisfied.

In summary, for the reasons and bases set forth above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim under 38 U.S.C. § 1151.  That 
is, the Board finds that, based on the medical and other 
evidence which has been discussed in detail above, the 
veteran suffered no additional disability as the result of 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, in particular being intubated in a life 
threatening situation.  Accordingly, the criteria for 
entitlement to benefits under 38 U.S.C. § 1151 have not been 
met, and the appellant's claim is accordingly denied.


ORDER


Entitlement to benefits under 38 U.S.C.§ 1151 is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


